DETAILED ACTION

The Information Disclosure Statement(s) filed 11/08/2021 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  The acronym HEP is not defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 14 which are dependent upon claims 8 and 13 are similarly rejected. 
Claim 8 recites the limitation "the heat motor" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the heat motor” will be construed to mean “the heat engine”. 
Claim 13 recites the limitation “the heat motor” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the heat motor” will be construed to mean “the heat engine”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hon et al. (US 20200062414 A1).
Regarding claim 1, Hon teaches a control system for a hybrid electric powerplant of an aircraft (Abstract, ¶[0028]), comprising: a throttle controller (¶ [0031], element 134 “one or more controllers”) configured to receive one or more power settings and to output a heat engine setting and an electric motor setting (¶ [0028-0031]);  a heat engine controller (¶ [0032], element 136) operatively connected to the throttle controller (¶ [0035]), the heat engine controller configured to receive the heat engine setting and to control a heat engine system as a function of the heat engine setting to control torque output by a heat engine (¶ [0048]); a heat engine protection module that is part of or connected to the heat engine controller and configured to provide one or more protection commands to directly control one or more heat engine protection systems (¶ [0036-0041]); an electric motor controller operatively connected to the throttle controller (¶ [0031], element 134 “one or more controllers”), the electric motor controller configured to receive the electric motor engine setting and to control an electric motor system as a function of the electric motor setting to control torque output by an electric motor (¶ [0028-0031]);  an electric motor protection module that is part of or connected to the electric motor controller and configured to provide one or more protection commands to directly control one or more electric motor protection systems (¶ [0036-0038]).  
Regarding claim 2, Hon teaches the invention discussed in claim 1, further comprising:  a propeller controller operatively connected to the throttle controller (Figure 2. ¶ [0021, 0026, 0040, 0049, 0053], element 134 interacts with controllers 118 and 124 to monitor status indications of engine/motor/propeller speed); wherein the throttle controller is configured to output a propeller setting, the propeller controller configured to receive the propeller setting from the throttle controller and to control a propeller control system as a function of the propeller setting (¶ [0040, 0053]).
Regarding claim 3, Hon teaches the invention discussed in claim 2, further comprising a propeller system protection module that is part of or connected to the propeller controller and configured to provide one or more protection commands to directly control one or more propeller protection systems (Examiner believes the citations provided in response to claims 1 and 2 satisfy the physical limitations of this claim in that it has a plurality of controllers operationally functioning with the propellers, wherein status indicators of the propellers are provided to the controllers, and the pitch and speed of the propellers may be adjusted. The claim is written such that the system need not comprise anything other than a propeller controller capable of delivering commands).
Regarding claim 4, Hon teaches the invention discussed in claim 3, wherein the throttle controller is operatively connected to at least one of or each of the electric motor, the heat engine, and/or the propeller system to receive feedback therefrom to provide control thereto (¶ [0036-0052]), wherein the heat engine protection module is operatively connected to the heat engine to receive heat engine feedback therefrom to provide protection control for the heat engine, wherein the electric motor protection module is operatively connected to the electric motor to receive electric motor feedback therefrom to provide protection control for the electric motor (¶ [0025-0029, 0050-0051]), and wherein the propeller protection module is operatively connected to the propeller system to receive propeller system feedback (Figure 2. ¶ [0021, 0026, 0040, 0049, 0053], element 134 interacts with controllers 118 and 124 to monitor status indications of engine/motor/propeller speed) therefrom to provide protection control for the propeller system.  
Regarding claim 5, Regarding claim 5, Hon teaches the invention discussed in claim 4, wherein the electric motor system includes a battery management system (BMS) (Hon teaches an energy storage device, element 122, which may comprise batteries, battery packs etc.) wherein the electric motor protection system includes an electrical cutoff mechanism disposed between the BMS and the electric motor, the electrical cutoff mechanism being configured to be controlled by the electric motor protection module to cut off electrical energy to the electric motor in a protection state (¶ [0046] A first power converter 118, may include a switching element that directs all, a portion, or some of the electrical power generated by electrical machine 114 to 122. Further, a switching element may be position along the power bus 120 for selectively directed excess electrical power to the energy storage device. ¶ [0054-0055] teaches diverting energy by energy storage device 122, from a failed first electrical machine 114, to second electrical machine 126, controlled by one or more controllers 134, in order to meet power demand).
Regarding claim 6, Hon teaches the invention discussed in claim 4, wherein the heat engine system is a fuel control unit, wherein the heat engine protection system includes a fuel shutoff valve configured to be controlled by the heat engine protection module to cut off fuel flow to the fuel control unit in a protection state (¶ [0031, 0042-0043]).  
Regarding claim 7, Hon teaches the invention discussed in claim 4, wherein the propeller control system is a propeller control unit configured to control a pitch of the propeller (¶ [0021, 0049]), wherein the propeller protection system includes a feathering valve configured to be controlled by the propeller protection module to coarsen the pitch of the propeller in a protection state (¶ [0049]).
Regarding claim 8, Hon teaches the invention discussed in claim 4, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the electric motor, the heat motor, and the propeller system, respectively, to receive feedback therefrom for controlling the respective system (Examiner believes the citations presented in response to the previous claims also applies to the limitation of an electric motor controller, heat engine controller, and propeller controller operatively connected to the electric motor, heat engine, and propeller system, wherein the controllers receive feedback to control the respective systems).
Regarding claim 9, Hon teaches the invention discussed in claim 8, wherein the electric motor controller, the heat engine controller, and the propeller controller and/or the electric motor protection module, the heat engine protection module, and the propeller system protection module are operatively connected to the throttle controller to provide controller operation feedback and/or respective system feedback to the throttle controller (Examiner believes the citations presented in response to the previous claims also applies to the limitation of an electric motor controller, heat engine controller, and propeller controller operatively connected to and in communication with the throttle controller).
Regarding claim 10, Hon teaches the invention discussed in claim 4, wherein the throttle controller includes a thrust control module configured to divide a thrust command into an electric torque command for use by the electric motor controller and a heat engine torque command for use by the heat engine controller such that the electric engine settings include the electric torque command and the heat engine settings include a heat engine torque command (¶ [0027, 0036, 0040, 0044]).
Regarding claim 11, Hon teaches the invention discussed in claim 10, wherein the throttle controller includes a propeller control module configured to receive a propeller mode setting and to output a propeller setting to achieve the selected propeller operation mode (¶ [0021, 0026, 0037, 0040, 0049, 0053] pitch angle adjustments to prevent overspeed of an engine or electric machine, performance sense indicators to determine torque and electrical load provided to one or more controllers).  
Regarding claim 12, Hon teaches the invention discussed in claim 4, wherein the throttle controller is configured to receive feedback from each of the protection modules for detection and/or reporting of a problem with at least one of the heat engine system, the electric motor system, or the propeller system and/or to diagnose a cause and/or resolve the problem by controlling a different system (¶ [0027-0053]).
Regarding claim 13, Hon teaches the invention discussed in claim 4, wherein the heat motor feedback, the electric motor feedback, and/or the propeller system feedback includes a torque value and/or a speed value (¶ [0024-0025, 0027-0030, 0036-0037, 0039-0040]).  
Regarding claim 14, Hon teaches the invention discussed in claim 13, wherein the heat engine feedback includes a temperature value for detecting heat engine fire (¶ [0031] teaches the use of FADEC which has been used in the art since the 1980s to monitor air density, throttle position, engine temperatures, and engine pressures).
Regarding claim 19, Hon teaches the invention discussed in claim 4, wherein control information is input in parallel with the throttle controller to each of the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module to provide secondary control input thereto (Figure 2 depicts a plurality of input sensors, 132,  placed in series along electric propulsion path demonstrated with propulsion system 128, and placed in parallel with the hybrid system demonstrated with propulsion system 116, electric machine 114, and engine 112 clutch/output shaft).
Regarding claim 20, Hon teaches a method comprising : controlling an electric motor (¶ [0020 and 0025] first and second electric machines 114 and 126 “may serve as an electric motor”) with an electric motor controller (¶ [0028-0031]); controlling a heat engine (element 112) with a heat engine controller (¶ [0032], element 136); providing an electric motor torque command to the electric motor controller and a heat engine torque command to the heat engine controller using a throttle controller (¶ [0027-0031], [0036-0052]); providing overspeed or overtorque protection to the electric motor and the heat engine with an electric motor protection module and a heat engine protection module separate from the throttle controller (¶ [0036-0052]), respectively; controlling a propeller system (elements 128 and 116) with a propeller controller (elements 124 and 118); providing a propeller setting to a propeller controller command (¶ [0021, 0026, 0037, 0040, 0049, 0053] pitch angle adjustments to prevent overspeed of an engine or electric machine, performance sense indicators to determine torque and electrical load provided to one or more controllers); and providing propeller system protection using a propeller system protection module separate from the throttle controller (¶ [0028, 0031, 0037, 0040, 0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20200062414 A1).
	Regarding claim 15, Hon teaches the invention claimed and discussed claim 4, but specifically fails to teach wherein the throttle controller is configured to output one or more values of the feedback to an aircraft cockpit display. However, Hon does teach the use of displays and avionics systems in their aircraft (¶ [0052, 0060, and 0067]). Further, it would have been well known in the art prior to the effective filing date that avionics systems comprise weather systems, flight recorders, collision-avoidance systems, fuel systems, aircraft flight-control systems, control-monitoring systems, navigation systems, and communication systems, wherein the standards for these systems can be found published by Aeronautical Radio, Incorporated (ARINC). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Hon’s control system was capable of outputting a value to an aircraft cockpit display. 
	Regarding claim 16, Hon teaches the invention discussed in claim 15, wherein the electric motor controller and/or the heat engine controller are located in the fuselage, wing, or hybrid-electric propulsion system (Figures 1 and 2). Hon fails to specifically teach the throttle controller located in the fuselage of the aircraft. However, it would have been obvious to one of ordinary skill in the prior art to specify the location of Hon’s throttle controller as in the fuselage as Hon teaches that the one or more engine controllers may be communicatively coupled with a communication network of the aircraft. As explained in the response to claim 15, communications systems are typically a part of and co-located with the avionics system which are well known in the art to be found within the aircraft cockpit, which is typically found within the nose cone of the fuselage of an aircraft.
	Regarding claim 17, Hon teaches the invention discussed in claim 16, wherein the throttle controller is disposed within an avionics stack in a cockpit of the aircraft (Examiner believes the responses to claims 15 and 16 satisfy this limitation).
	Regarding claim 18, Hon teaches the invention discussed in claim 4, wherein ambient air data is input to each of the throttle controller, the heat engine controller, the electric motor controller, and the propeller controller and/or to each of the heat engine protection module, the electric motor protection module, and the propeller system protection module (As discussed in the response to claim 14, Hon teaches the use of FADEC for his system. FADEC systems are known in the art to monitor air density data. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the data uncovered by FADEC and other commonly used avionics inputs, i.e., a pitot-tube, would be available and used as an input by the other control systems in communication with one another and on board the aircraft).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knapp et al. (US 20160236790 A1)- Teaches a hybrid-electric propulsion system equipped with a control system comprising a plurality of controllers that specifically control the throttle, electrical system, engine, and comprise avionics displays.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644